EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 9/7/2022, Jason W. Krueger requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 17-0055 the required fee of $640.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 9, line 6, after the first instance of the word “member”, delete “, and along a side portion of the fifth resilient member”. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments and remarks filed 8/26/2022 have overcome the prior art of record.
With respect to claim 7 and dependent claims 1-6, 8-11 and 21, the prior art of record, such as Scott (US 2002/0084020 A1), Fries (US 2004/0211522 A1), Schanke (US 2004/0206460 A1), Merrill (US 2015/0068658 A1), Stauber (US 3,658,630) and Bogeskov (US 2,873,564), does not disclose the additional limitation of “a first hem retained by a tab on a first bracket, the first hem configured to selectively retain a first end portion of the first flexible sheet; and a second hem positioned within a void defined by the first bracket and configured to selectively retain a second, opposing end portion of the first flexible sheet” in combination with the other limitations of claim 7.
With respect to claim 12 and dependent claims 13-15 and 22, the prior art of record, such as Scott (US 2002/0084020 A1), Fries (US 2004/0211522 A1), Schanke (US 2004/0206460 A1), Merrill (US 2015/0068658 A1), Stauber (US 3,658,630) and Bogeskov (US 2,873,564), does not disclose the additional limitation of “a first hem retained by a tab on a first bracket, the first hem configured to selectively retain a first end portion of the first flexible sheet; and a second hem positioned within a void defined by the first bracket and configured to selectively retain a second, opposing end portion of the first flexible sheet” in combination with the other limitations of claim 12.
With respect to claim 17 and dependent claims 18 and 20, the prior art of record, such as Scott (US 2002/0084020 A1), Fries (US 2004/0211522 A1), Schanke (US 2004/0206460 A1), Merrill (US 2015/0068658 A1), Stauber (US 3,658,630) and Bogeskov (US 2,873,564), does not disclose “a first hem, retained by a tab on a first bracket, selectively retains a first end portion of the first flexible sheet and a second hem, positioned within a void defined by the first bracket, selectively retains a second, opposing end portion of the first flexible sheet” in combination with the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK